DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner withdraws the Double Patenting rejection as set forth in the previous office action because the copending application 16522511 has been abandoned.  Claims 1-20 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record do not teach or suggest … receiving, by a first application, entered data from a user, wherein the first application, the entered data and the user are all physically located in a first country and the entered data comprises non-personal data and the PII; receiving, by the first application, a schema based on a privacy policy for the first country; identifying, by the first application, the non-personal data and the PII in the entered data based on the schema; generating, using a one-way hash, an Identification (ID) tag for the PH; storing, in an identity store, the ID tag and the PII, wherein the identity data store is configured so that when it receives the ID tag, the identity data store outputs the PII; creating an anonymized data by replacing the PII, in the entered data, with the ID tag for the PII, wherein the anonymized data contains no PII; transmitting, through the multi-country data pipeline, the anonymized data from the first country to an analytics function in a second country; generating, by the analytics function, a results based on the anonymized data; creating an anonymized results by adding the ID tag to the results, wherein the anonymized results contains no PII; transmitting, through the multi-country data pipeline, the anonymized results from the second country to a second application in the first country; upon authenticating the user, transmitting the ID tag to the identity data store; receiving the PII associated with the ID tag from the identity data store; adding the PII received from the identity store to the anonymized results to create an identified results; and performing an action by the second application based on the identified results…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.

Therefore, claims 2-7, 9-14, 16-20 are allowable as being dependent upon independent claims 1, 8, 15.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to ac multi-country message streaming platform built on a validated pipeline, whereby PII never leaves the country of origin.


Bender et al (Pub. No. US 2002/0099824); “Method and System for Sharing Anonymous User Information”;
-Teaches enhancing data security and privacy in the communications environment…employ secure connections for all point-to-point communications within the system…see par. 32-34.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436